Citation Nr: 1617480	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  10-39 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to a compensable disability evaluation for the Veteran's pseudofolliculitis barbae (PFB) for the period prior to July 18, 2008.  

3.  Entitlement to a disability evaluation in excess of 30 percent for the Veteran's PFB for the period on and after July 18, 2008.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from September 1978 to January 1986.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the St. Louis, Missouri, Regional Office which, in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for hypertension and denied a compensable disability evaluation for the Veteran's PFB.  In April 2015, the Board, in pertinent part, determined that new and material evidence had been submitted to reopen the Veteran's claim of entitlement to service connection for hypertension and remanded that issue and the evaluation of the Veteran's PFB to the Winston-Salem, North Carolina, Regional Office (RO) for additional action.  

In October 2015, the Appeals Management Center (AMC) increased the evaluation for the Veteran's PFB from noncompensable to 30 percent and effectuated the award as of July 18, 2008.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The issue of the evaluation of the Veteran's PFB is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDING OF FACT

Hypertension had its onset in service.  


CONCLUSION OF LAW

The criteria are met for service connection for hypertension.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board grants service connection for hypertension.  As such action represents a full allowance of the benefit sought on appeal, no discussion of VA's duties to notify and to assist is necessary.  


II.  Service Connection for Hypertension

The Veteran asserts that service connection for hypertension is warranted as he initially manifested the claimed disorder during active service.  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran's service treatment records reflect that elevated blood pressure readings were reported on several occasions.  The report of a July 1983 physical examination conducted to "establish med[ical] rec[ords]" states that the Veteran exhibited a blood pressure reading of 140/92.  A June 1983 treatment entry states that the Veteran exhibited a blood pressure reading of 130/90.  Clinical documentation dated in May 1984 conveys that blood pressure readings of 140/90 and 150/89 were recorded.  A March 1985 treatment entry notes a blood pressure reading of 158/92.  

The Board observes that hypertension refers to persistently high arterial blood pressure with various suggested thresholds ranging from 140 mm Hg systolic and from 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic.  See DORLAND's ILLUSTRATED MEDICAL DICTIONARY, 896 (32nd ed. 2012).  

The report of a June 1994 VA examination related that the Veteran "has had labile hypertension for about 10 y[ea]rs but he has never been on medications."  The Veteran was diagnosed with labile hypertension.  

Clinical documentation from the Suffolk County Correctional Facility dated in September 2005 states that the Veteran had been initially diagnosed with hypertension in 1983.  A diagnosis of hypertension was advanced.   

The report of an August 2015 hypertension examination conducted for VA notes that the Veteran had been initially diagnosed with hypertension in 2011.  The examiner concluded that "the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The physician commented that: "[e]levated blood pressures are not recorded during active service;" "[b]lood pressures are normal in 1980, 1983, and 1984;" and "records are difficult to read."  Given the examiner's failure to note the multiple in-service elevated blood pressure reading and the June 1994 and September 2005 diagnoses of hypertension and apparent difficulty reading the clinical documentation of record, the Board finds that the August 2015 examination report to be of no probative value.  
The Veteran exhibited multiple elevated blood pressure readings during active service.  VA and correctional facility physicians have dated the onset of the Veteran's hypertension to active service.  The Board finds the evidence is therefore in at least equipoise as to whether the Veteran's hypertension was initially manifested during active service.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for hypertension is now warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for hypertension is granted.  


REMAND

The report of the August 2015 skin examination conducted for VA notes that "a color photograph is enclosed."  The cited photograph is not of record.  The provisions of 38 C.F.R. § 4.118 direct that unretouched color photographs should be considered when evaluating facial skin disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record the color photograph cited in the report of the August 2015skin examination conducted for VA and any other VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after August 2015.  

2.  Then readjudicate the remaining issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


